DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I (claims 1-14) and Group III (claims 16-20), as set forth in the Office action mailed on 07/30/2020, is hereby withdrawn and claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Liam Evans on 03/26/2021.

Claim 16
A method for aromatization of a lower alkane comprising:
contacting a molybdenum modified zeolite catalyst precursor with a gas stream comprising (i) a first lower alkane and (ii) a reducing gas at a first temperature of 50 °C to 70 °C that is increased to a second temperature of 600 °C to 700 °C at a rate of 1 °C /min to 3 °C /min to yield an activated zeolite catalyst, wherein the gas stream comprises the reducing gas in an amount of 70-95 vol.%, based on a total volume of the gas stream; and
contacting the activated zeolite catalyst to produce a product stream comprising an aromatic hydrocarbon.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Claim 1 has been amended by incorporating the recitation of claim 9, which was previously indicated as allowable in the previous Office Action. Claims 16-20, which require all the limitations of claim 1, are rejoined and deemed allowable. No prior art of record, individually or in combination, teaches or reasonably suggests a method for producing a zeolite catalyst useful for aromatization of a lower alkane, the method comprising contacting a molybdenum modified zeolite catalyst precursor with a gas stream comprising (i) a lower alkane and (ii) a reducing gas at a first temperature of 50-70 [Symbol font/0xB0]C that is increased to a second temperature of 600-700[Symbol font/0xB0]C  at a rate of 1-3 [Symbol font/0xB0]C/min, wherein the gas stream comprises the reducing gas in an amount of 70-95 vol.% based on a total volume of the gas stream, as required by claim 1. Although a pre-carburization of an aromatization catalyst comprising molybdenum-modified zeolite with a lower alkane-containing gas is generally known in the art, the specific conditions at which the pre-
Jana (US Pub. 2013/0066126 A 1), applied in the previous Office Action, is considered the closest prior to the instant invention. Jana, directed to a method of producing a zeolite catalyst for aromatization of lower alkanes, teaches contacting a molybdenum modified zeolite catalyst precursor with a pre-carburizing gas comprising a lower alkane at a fist temperature of 20-250 °C to a second temperature of 600-850°C at a temperature increase rate of about 10 [Symbol font/0xB0]C/min or less, as noted in the previous Office Action. However, Jana discloses that the maximum allowable amount of other components like reducing components in the pre-carburizing gas stream is 10 mole-% ([0014]), and therefore teaches away from a pre-carburizing gas stream comprising 70-95 vol% of a reducing gas, as required in claim 1. Although Jana shows using a pre-carburizing gas comprising 25 vol% methane and 75 vol% hydrogen and a temperature rate of 5 °C/min in an example (Comparative Example 5, [0089]), this example was not in accordance with the invention disclosed therein and thus one skilled in the art would not have been motivated to rely on this comparative example to conduct optimization and reach the claimed temperature rate of 1-3 °C/min.
Ma et al. (US Pat. 8,735,310 B2, cited in IDS dated 06/14/2019; hereinafter “Ma”) is considered pertinent to the instant invention. Ma discloses a process for producing an aromatizing catalyst, such as Mo/ZSM-5, for converting lower hydrocarbons into aromatic compounds, wherein the catalyst is pretreated by carburizing it with a methane gas having a methane/hydrogen ratio of 1/4 at 700 [Symbol font/0xB0]C (col. 4, lines 17-53; col. 5, lines 41-49). Ma teaches that the temperature is increased from room temperature to 700 in 2 hours (see Fig. 2), which suggests that the pretreatment is carried out at a temperature increase rate of about 5.67 °C/min. However, nothing in the Ma reference teaches or reasonably suggests that the rate of 
Iaccino et al. (US Pub. 2008/0249342, cited in IDS dated 06/14/2019; hereinafter “Iaccino”) is considered pertinent to the instant invention. Iaccino teaches a method for converting methane to aromatic hydrocarbons in the presence of an aromatization catalyst, such as Mo/ZSM-5 ([0061], [0067]). Iaccino further teaches activating Mo/ZSM-5 catalysts by heating in 15 vol% CH4/80 vol% H2/5 vol% Ar at 5 [Symbol font/0xB0]C/min to 800 [Symbol font/0xB0]C ([0202]). However, the disclosed temperature increase rate of 5 [Symbol font/0xB0]C/min and the final activation temperature (i.e. the claimed second temperature) of 800 [Symbol font/0xB0]C both fall outside the claimed ranges of 1-3 [Symbol font/0xB0]C/min and 600-700 [Symbol font/0xB0]C, respectively. Iaccino is silent on other workable conditions in regard to the temperature increase rate and the final activation temperature, and thus fails to teach or suggest the claimed ranges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772                      


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772